Case 1:19-cv-23474-BB Document 1 Entered on FLSD Docket 08/20/2019 Page 1 of 4




                     U M TED STATES D ISTRICT C OURT
                               forthe Southern DistrictofFlorida

                                       M iam iDivision

     CA M ILLE BA RNETT                                  CaseNo.
                Plaint#                                            '



                      -   V-                                                   '                                           .      J
                                                                                                                                  yj
                                                                       v...j ..-.. - -,.&
                                                                       If
                                                                        9I(.-r- (
                                                                        ..-     :.
                                                                                 ,
                                                                                 'N
                                                                                  'j
                                                                            w,.m ..
                                                                                   /
                                                                                   r     ? ......
                                                                                     .....
                                                                                                                               . .'j
                                                                                                                                   q
                                                                                                                                   .

     PU BLIC HEALTH TRU ST OF M IAM I-DADE COUNTY
                                                                                   t
                                                                                   r.
                                                                                    l)
                                                                                    ?
                                                                                    1i.
                                                                                      j!
                                                                                       .kMl )
                                                                                     1u:    w. .
     d/b/a JACKSON HEALTH SYSTEM
                                                                                     /fh'..'!.  Y .. c.J2(1..EF:
                                                                                   C !;''bZ. !lC   .'
                                                                                                    ., II$'''',hl t''Y
                                                                                                         ?
                Dejèndantls)                                                       X'.', J'' a't ?
                                                                                                 -')/.'. .)'./f)'''','11




                C O M PLA IN T FO R EM PL O YM E N T D ISC R IM IN A TIO N

       1.    The Partiesto ThisCom plaint

             A. ThePlaintiffts)
                CAM ILLE BARN ETT
                27362 SW 139 Place
                Hom estead,Florida33032
                (305)975-4716
                camillebol@msn.com
             B. The Defendant

                PUBLIC HEALTH TRUST OF M IAM I-DADE COUNTY
                d/b/aJACK SON HEA LTH SY STEM
                1611N W 12th A ve
                M iam i-Dade,Florida 33136

             C. Place ofEm ploym ent

                The addressatwhich 1wasem ployed by the Defendantis:

                JACKSON M EM ORIA L BEHAV IORAL HEALTH HO SPITAL
                1965 NW 9th A ve
                M iam i,Florida 33136
Case 1:19-cv-23474-BB Document 1 Entered on FLSD Docket 08/20/2019 Page 2 of 4




        H.      Basis forJurisdiction

     Thisaction isbroughtfordiscrim ination in employm entpursuantto Title VIloftheCivilRights
     Actof1964,ascodified,42U.S.C.jj2000eto 2000e-17 (race,color,gender,religion,national
     origin).

     111.Statem entofClaim

        A . The discrim inatory conductofwhich 1complain in thisaction includesterm ination ofmy
           employm ent.
        B. ltismy bestrecollection thatthe alleged discrim inatory acts began on oraround July 26,
             2018.
        C. lbelieve thatDefendantisstillcomm itting these actsagainstm e.
        D . Defendantdiscrim inated againstm e based on my race,African-A merican.
        E. The factsofmy case,and Defendant'salleged discrim ination,are asfollow s:
             l. lam an A frican-Am erican fem ale.
             2. 1was em ployed by the Defendantasa Registered Nurse from M arch 2005 untilm y
                unlawfuldischarge on oraround July 26th,20l8.
             3. M y last assignm ent with the Defendant w as a ''Triage N urse'' at the Behavioral
                Health Em ergency Room .
             4. Priortothisassignment,Ihadnotbeensubjectedtoanyotherdisciplinaryactionsfor
                poorperform ance orviolationsofDefendant'srulesand regulations.
             5. On or around June 20th,2018,I tended to a custom er.Based on his statem ents,l
                follow ed the rulesand regulationssetby the Defendant.The situation escalated from
                a m ental health issue to a medical em ergency. l was falsely accused by the
                m anagem ent of poor perform ance and violations of Defendant's rules and
                regulations,and summ arily term inated by Defendant.
             6. Upon information and belief,D efendanthastreated m e less favorably than others in
                similar circum stances because of my race.U pon inform ation and belief,in sim ilar
                situations Defendanthas notterminated em ployees who w ere notA frican-Am erican.
                Rather, non-African-American em ployees were given no discipline or less severe
                discipline, and were allowed to retain their positions,w ages,and beneGts.ln the
                alternative,non-African-Am erican em ployees in sim ilar circum stances w ere given
Case 1:19-cv-23474-BB Document 1 Entered on FLSD Docket 08/20/2019 Page 3 of 4




                 alternative disciplinary options,such as the option to resign,which l was denied by
                 Defendant.
                 Upon inform ation and belief,theonly nurseswho have been terminated by Defendant
                 foralleged violationsw ithin my departm entforthe lastfew yearshave been African-
                 A merican.

    IV .Exhaustion ofFederalAdm inistrative Rem edies

        A . lt is my best recollection that lfiled a charge w ith the EqualEm ploym entOpportunity
            Comm ission regarding the Defendant'salleged discriminatory conducton oraround April
            26th9 2019*
        B. The EqualEmploymentOpportunity Comm ission issued a Notice ofRightto Sue letter,
            which lreceived on M ay 22nd, 2019.

     V .Relief

     Irespectfully requestthe courtorderthe following relief:

        A.Fullcompensatory dnmagesincluding,actualdamagesof$102,261.60 inbackpay,and
            appropriate am ountoffrontpay.Generaldam agesfrom lossofhealth insurance,race
            discrim ination,and wrongfulterm ination.
        B. Rem ovalofwrongfulterm ination from thePlaintiffsrecord.
        C. Reinstatementofposition.
        D . Pension reinstatem ent.
        E. Courtcostand legalfees.
        F. Punitivedam agesto the m axim um extentperm itted by law and any otherreliefdeem ed
            appropriate by the court.

     Vl.Certiscation and Closing

     Under Federal Rule of Civil Procedure 11, by signing below, 1 certify to the best of my
     knowledge,information,andbeliefthatthiscomplaint:(l)isnotbeingpresented foran improper
     purpose,such asto harass,cause unnecessary delay,orneedlessly increase the costof litigation'
                                                                                                 ,
     (2)issupported by existing Iaw orby a nonfrivolousargumentforextending,modifying,or
     reversing existing law;(3)thefactualcontentionshaveevidentiary supportor,ifspecifically so
Case 1:19-cv-23474-BB Document 1 Entered on FLSD Docket 08/20/2019 Page 4 of 4




     identified, will likely have evidentiary support after a reasonable opportunity for further
     investigation ordiscovery;and (4)thecomplaintothenvise complieswith the requirementsof
     Rule 11.

        1. ForPartiesW ithoutan Attorney

            Iagree to provide the Clerk'sOfficewith any changesto my addressw here cast.-
            related papersm ay beserved.lunderstand thatmy failureto keep a current
            address on EIew ith the Clerk'sOm cem ay resultin thedism issalofmy case.

             ate ofsign' : August20th5 2019


            SignatureofPlaintiff




            Printed Nam e ofPlaintiff
